UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1226


MEE DIRECT, LLC; MEE APPAREL, LLC,

                 Plaintiffs - Appellants,

          v.

TRAN SOURCE LOGISTICS, INC.; HOWARD CATES,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-00455-JKB)


Submitted:   September 29, 2014              Decided:    October 2, 2014


Before DUNCAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ted Poretz, ELLENOFF GROSSMAN & SCHOLE LLP, New York, New York,
for Appellants.    Louis J. Rizzo, Jr., Arthur D. Kuhl, REGER,
RIZZO & DARNALL LLP, Wilmington, Delaware, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In this action, MEE Direct, LLC and MEE Apparel, LLC

(MEE) raised claims of unjust enrichment, breach of contract,

and   breach   of   fiduciary      duty       against    Defendant      Tran    Source

Logistics, Inc. (TSL). MEE also asserted unjust enrichment and

breach   of    fiduciary    duty    claims       against      Howard     Cates,      the

president of TSL, and sought to pierce the corporate veil.                            The

district    court   entered      judgment      of   $368,000      for   MEE    on    the

breach   of    contract    claim    and       found     for   Defendants       on    the

remaining     claims.      MEE   now   appeals,         arguing   that    the       court

erroneously found no merit to either the unjust enrichment claim

against Cates or MEE’s attempt to pierce the corporate veil.

After careful review, we find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                              MEE

Direct, LLC v. Tran Source Logistics, Inc., No. 1:13-cv-00455-

JKB (D. Md. Feb. 14 & Mar. 21, 2014).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                          2